

STOCK REPURCHASE AND CANCELLATION AGREEMENT
 
THIS STOCK REPURCHASE AND CANCELLATION AGREEMENT (“Agreement”), dated as of June
30, 2011, is made by and among On Time Filings, Inc., a Nevada corporation
(“Company”) and Suzanne Fischer (“Seller”).
 
RECITALS
 
WHEREAS, the Company owns one hundred percent (100%) of the issued and
outstanding shares of capital stock (the “Purchase Price Shares”) of OT Filings,
Inc., a Nevada corporation (“OTF Sub”);
 
WHEREAS, Seller holds an aggregate of two hundred twenty three million three
hundred seventy thousand (223,370,000) shares of common stock, $0.001 par value
per share, of the Company (the “Shares”) which the Seller has agreed to transfer
to the Company for cancellation (the “Repurchase”);
 
WHEREAS, the Company has entered into an Agreement and Plan of Merger, dated as
of June 30, 2011 (the “Merger Agreement”), by and among the Company, Empowered
Products, Inc., a Nevada corporation (“Acquiror”), and the Company’s
wholly-owned subsidiary, EPI Acquisition Corp., a Nevada corporation (“Merger
Sub”), pursuant to which Merger Sub shall merge with and into Acquiror (the
“Merger”), and thereafter Acquiror shall continue as the surviving corporation
as a wholly-owned subsidiary of the Company; and


WHEREAS, in connection with the transactions contemplated by the Merger
Agreement and in exchange for the Repurchase, the Company shall transfer to
Seller the Purchase Price Shares and Fifty Thousand Dollars ($50,000), on the
terms and subject to the conditions set forth in this Agreement.
 
NOW THEREFORE, in consideration of the above premises and the mutual
representations, warranties, covenants and agreements hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:
 
1.           Repurchase and Sale of the Shares. Upon the terms and subject to
the conditions set forth in this Agreement, the Company hereby agrees to
repurchase from the Seller, and the Seller hereby agrees to sell to the Company,
at the Closing (as defined below), all of the Seller’s right, title and interest
in and to the Shares. At the Closing, (i) Seller shall deliver to Company the
certificate or certificates representing the Shares, duly executed and endorsed
for transfer to Company and (ii) the Shares shall be cancelled and retired by
the Company and shall be of no further force or effect.
 
2.           Purchase Price.  The purchase price for the Shares shall be:
 
(a)           the transfer and delivery by the Company to Seller of a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which delivery shall vest Seller with good and marketable title to
the Purchase Price Shares, free and clear of all liens and encumbrances; and
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Fifty Thousand Dollars ($50,000) payable in cash to Seller, by
cashier’s check or wire transfer to Seller’s specified bank account.
 
3.           Closing. The closing of the transactions contemplated in this
Agreement (the “Closing”) shall take place at the offices of K&L Gates LLP,
10100 Santa Monica Blvd., 7th Floor, Los Angeles, California 90067, or at such
other place as the parties may mutually agree, immediately after the closing of
the Merger.
 
4.           Representations and Warranties of Seller. Seller represents and
warrants to Company as of the date hereof as follows:


(a)           Authority and Enforceability. The Seller has all requisite power,
legal capacity and authority to execute, deliver and perform the Seller’s
obligations under this Agreement, including the transfer and sale of the Shares
to the Company. This Agreement has been duly executed and delivered by Seller
and constitutes the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.
 
(b)           Approvals. No action, approval, consent, authorization, notice or
filing on the part of the Seller, including any action, approval, consent or
authorization by or notice to or filing with any governmental or
quasi-governmental agency, self-regulatory organization, commission, board,
bureau or instrumentality, is necessary or required as to the Seller in order to
permit the sale and transfer of the Shares in accordance with this Agreement.
 
(c)           No Breach of Law. The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not violate any domestic or foreign, federal, state or local statute,
law, ordinance, rule, administrative interpretation, regulation, order, writ,
injunction, decree or other restriction of any governmental authority to which
the Seller is subject or which otherwise is applicable to the Seller or the
Shares.
 
(d)           Ownership of Shares. The Seller is the sole holder of record, of
the Shares, free and clear of any and all liens, and upon transfer of the Shares
to the Company pursuant to Section 1 hereof, the Company will acquire good,
valid and marketable title to the Shares, free and clear of any and all
liens.  The Shareholders have the sole and absolute right and power to sell,
assign and transfer the Shares as provided in this Agreement, and there exist no
restrictions on the transfer of the Shares to the Company.
 
5.           Representations and Warranties of Company. Company represents and
warrants to Seller as of the date hereof as follows:
 
(a)           Authority and Enforceability.  The Company has all requisite
power, legal capacity and authority to enter into this Agreement and to assume
and perform its obligations hereunder.  This Agreement has been duly executed
and delivered by the Company and constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforcement may be limited by bankruptcy, insolvency,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally and general principles of equity.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(b)           Approvals.  No action, approval, consent, authorization, notice or
filing, including, any action, approval, consent or authorization by or notice
to or filing with any governmental or quasi-governmental agency, self-regulatory
organization, commission, board, bureau or instrumentality, is necessary or
required as to the Company in order to permit the sale and transfer of the
Purchase Price Shares, in accordance with this Agreement.
 
(c)           Title to Purchase Price Shares.  Company is the sole record and
beneficial owner of the Purchase Price Shares. At Closing, Company will have
good and marketable title to the Purchase Price Shares, which Purchase Price
Shares are, and at the Closing will be, free and clear of all options, warrants,
pledges, claims, liens and encumbrances, and any restrictions or limitations
prohibiting or restricting transfer to Seller, except for restrictions on
transfer as contemplated by applicable securities laws.


6.           Miscellaneous.
 
(a)           Notices.  Any notice, request or other communication hereunder
shall be given in writing and shall be served either personally, by overnight
delivery or delivered by mail, certified return receipt and addressed to the
following addresses:
 
If to Company:
 
On Time Filings, Inc.
260 Newport Center Drive, Suite 100
Newport Beach, CA 92660
Attention: Suzanne Fischer


If to Seller:
 
Suzanne Fischer
260 Newport Center Drive, Suite 100
Newport Beach, CA 92660
 
(b)           Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument. Facsimile and electronic copies in
portable document format (“PDF”) containing original signatures shall be deemed
original signed copies of the executed documents provided by facsimile or PDF.
 
(c)           Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder will operate as a waiver thereof nor will any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(d)           Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer  any of its rights or obligations under this Agreement without the
consent of each other party hereto.
 
(e)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted successors and assigns and
nothing herein expressed or implied will give or be construed to give to any
person, other than the parties hereto, and such permitted successors and
assigns, any legal or equitable rights hereunder.
 
(f)           Governing Law. This Agreement will be governed by, and construed
in accordance with, the internal substantive law of the State of Nevada.
 
(g)           Headings. The headings in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
provisions hereof.
 
(h)           Entire Agreement; Amendments. This Agreement constitutes the
entire agreement among the parties with respect to the subject matter of this
Agreement. This Agreement supersedes all prior agreements and understandings,
both oral and written, between the parties with respect to the subject matter
hereof of this Agreement. Any provision of this Agreement may be amended or
waived if, but only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective.
 
(i)           Severability. If any provision of this Agreement or the
application of any such provision to any person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the remainder of the provisions of this Agreement will in no way be affected,
impaired or invalidated, and to the extent permitted by applicable law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable. This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.


 [Signature Page Follows]
 
 
- 4 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 

 
ON TIME FILINGS, INC.
   

 
By:
     /s/ Suzanne Fischer
   
Name:  Suzanne Fischer
   
Title: President
   

 
SUZANNE FISCHER
     
    /s/ Suzanne Fischer
 
Suzanne Fischer

 
 
- 5 -

--------------------------------------------------------------------------------

 
 